Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Anderson et al (US 2012/0249443 A1) generally discloses a multi-display augmented reality system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
responsive to slide input from a first position on the first touch panel toward a second position on the second touch panel being detected, a positional relationship between the first display and the second display based on a first slide input on the first touch panel and a second slide input on the second touch panel, out of the slide input from the first position toward the second position, wherein game processing is performable based on the positional relationship, calculate a distance between an end point of the first slide input and a start point of the second slide input, wherein the positional relationship of the first display and the second display is set as including a space, based on the calculated distance, set a first display range and a second display range that are partial ranges within a shared virtual space, in correspondence with the positional relationship, configure settings such that the first display range of the virtual space is displayed on the first display and the second display range of the virtual space is displayed on the second display, and cause at least one of the first display and the second display to provide output based on the game processing  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715